Case 2:19-cv-12480-LVP-RSW ECF No. 18 filed 09/08/20         PageID.792    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

ROBERT BONDARENOK,

             Plaintiff,
                                                     Civil Case No. 19-12480
v.                                                   Honorable Linda V. Parker

COMMISSIONER OF SOCIAL
SECURITY,

             Defendant.
                                        /

 OPINION AND ORDER (1) ADOPTING MAGISTRATE JUDGE’S JULY
    13, 2020 REPORT AND RECOMMENDATION [ECF NO. 17]; (2)
 DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT [ECF
  NO. 15]; (3) GRANTING DEFENDANT’S MOTION FOR SUMMARY
   JUDGMENT [ECF NO. 16]; AND (4) AFFIRMING DEFENDANT’S
                           DECISION

      On August 23, 2019, Plaintiff Robert Bondarenok filed this lawsuit

challenging the Commissioner of Social Security’s (“Commissioner”) final

decision denying Plaintiff’s application for social security benefits under the Social

Security Act. (ECF No. 1.) This Court referred the matter to Magistrate Judge R.

Steven Whalen for all pretrial proceedings, including a hearing and determination

of all non-dispositive matters pursuant to 28 U.S.C. §636(b)(1)(A) and/or a report

and recommendation (“R&R”) on all dispositive matters pursuant to 28 U.S.C.

§ 636(b)(1)(B) and (C). (ECF No. 3.) The parties subsequently filed cross-

motions for summary judgment. (ECF Nos. 15, 16.)
Case 2:19-cv-12480-LVP-RSW ECF No. 18 filed 09/08/20           PageID.793     Page 2 of 3




      On July 13, 2020, Magistrate Judge Whalen issued an R&R recommending

that this Court grant the Commissioner’s motion and deny Plaintiff’s motion.

(ECF No. 17.) In the R&R, Magistrate Judge Whalen rejects Plaintiff’s argument

that the modifiers in the ALJ’s hypothetical question—which helped form the basis

of the ALJ’s residual functional capacity determination—did not sufficiently

account for Plaintiff’s moderate limitation in concentration, persistence, and pace.

(Id. at Pg. ID 786-88.) Magistrate Judge Whalen also rejects Plaintiff’s assertion

that the ALJ erred in finding that Plaintiff did not experience more than mild

limitation in interacting with others. (Id. at Pg. ID 789.) At the conclusion,

Magistrate Judge Whalen advises the parties that they may object to and seek

review of the R&R within 14 days of service upon them. (Id. at Pg. ID 790.) He

further specifically advises the parties that “[f]ailure to file specific objections

constitutes a waiver of any further right to appeal.” (Id. (citing Thomas v. Arn, 474

U.S. 140 (1985); Howard v. Sec’y of Health & Human Servs., 932 F.2d 505 (6th

Cir. 1991); United States v. Walters, 638 F.2d 947 (6th Cir. 1981))) Neither party

filed objections to the R&R and the time do so has expired.

      The Court has carefully reviewed the R&R and concurs with the conclusions

reached by Magistrate Judge Whalen. The Court therefore adopts the R&R.

      Accordingly,




                                            2
Case 2:19-cv-12480-LVP-RSW ECF No. 18 filed 09/08/20      PageID.794   Page 3 of 3




      IT IS ORDERED that Plaintiff’s Motion for Summary Judgment (ECF No.

15) is DENIED.

      IT IS FURTHER ORDERED that Defendant’s Motion for Summary

Judgment (ECF No. 16) is GRANTED.

      IT IS FURTHER ORDERED that Defendant’s decision finding Plaintiff

not disabled under the Social Security Act is AFFIRMED.

      IT IS SO ORDERED.
                                          s/ Linda V. Parker
                                          LINDA V. PARKER
                                          U.S. DISTRICT JUDGE

 Dated: September 8, 2020




                                      3
